Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 50-51, 53-66 and 68-79 are pending. 

Rejection Withdrawn
The rejection of claims 54 and 69 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment. 

The rejection of claims 50, 52, 53, 55, 57, 59, 60 and 63 under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US20150368347 (Bukhalid hereafter, published December 24, 2015; PTO 892) is withdrawn in light of the claim amendment and the Examiner’s amendment set forth below.

The rejection of claims 50, 53, 55, 59-61, 65, 67, 68, 70, 74, 75 and 78 under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US20020052480 (Park hereafter, published May 2, 2002; PTO 892) is withdrawn in view of the claim amendment and the Examiner’s amendment set forth below.

The rejection of claims 65, 67-72 and 74-79 under 35 U.S.C. 102 (a)(1) as being anticipated by US20120183566 (Barfield hereafter, published July 19, 2012; PTO 892) is withdrawn in light of the claim amendment and the Examiner’s amendment set forth below.  

The rejection of claims 65, 69, 70, 72 and 73 under 35 U.S.C. 103 as being unpatentable over US20120183566 (Barfield hereafter, published July 19, 2012; PTO 892) in view of US20150352225 (Rabuka hereafter, published Dec 10, 2015; PTO 892) is withdrawn in view of the claim amendment and the Examiner’s amendment set forth below.  The addition of Rabuka does not cure the deficiency of Barfield.

The rejection of claims 50, 54, 55, 56, 57 and 58 under 35 U.S.C. 103 as being unpatentable over US20020052480 (Park hereafter, published May 2, 2002; PTO 892) or US 20150368347 (Bukhalid hereafter, published December 24, 2015; PTO 892) each in view of US20150352225 (Rabuka hereafter, published Dec 10, 2015; PTO 892) is withdrawn in view of the claim amendment and the Examiner’s amendment set forth below.  The addition of Rabuka does not cure the deficiency of Park or Bukhalid.

The rejection of claims 62 and 64 under 35 U.S.C. 103 as being unpatentable over US20020052480 (Park hereafter, published May 2, 2002; PTO 892) or US 20150368347 (Bukhalid hereafter, published December 24, 2015; PTO 892) each in view of US20150352225 (Rabuka hereafter, published Dec 10, 2015; PTO 892) as applied to claims 50, 54, 55, 56, 57 and 58 and further in view of US20120183566 (Barfield hereafter, published July 19, 2012; PTO 892) is withdrawn in view of the claim amendment and the Examiner’s amendment set forth below.  The addition of Barfield does not cure the deficiency of Park or Bukhalid and Rabuka.

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mandar A. Joshi on May 4, 2022.

In the claims:
Claims 53 and 68 have been canceled. 
Claim 50, line 2, -- and an Ig light chain -- has been inserted after “polypeptide”.
Claim 50, line 4, -- and -- has been inserted after “64,” 
Claim 65, line 2, -- and an Ig light chain -- has been inserted after “polypeptide”.
Claim 65,  line 4, -- and -- has been inserted after “85,” 

Conclusion

Claims 50-51, 54-66 and 69-79 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644                                                                                                                                                                                           






.